                  Orin Snyder (pro hac vice)                        Joshua S. Lipshutz (SBN 242557)
                    osnyder@gibsondunn.com                            jlipshutz@gibsondunn.com
                  GIBSON, DUNN & CRUTCHER LLP                       GIBSON, DUNN & CRUTCHER LLP
                  200 Park Avenue                                   1050 Connecticut Avenue, N.W.
                  New York, NY 10166-0193                           Washington, DC 20036-5306
                  Telephone: 212.351.4000                           Telephone: 202.955.8500
                  Facsimile: 212.351.4035                           Facsimile: 202.467.0539


                  Kristin A. Linsley (SBN 154148)
                    klinsley@gibsondunn.com
                  Brian M. Lutz (SBN 255976)
                    blutz@gibsondunn.com
                  GIBSON, DUNN & CRUTCHER LLP
                  555 Mission Street, Suite 3000
                  San Francisco, CA 94105-0921
                  Telephone: 415.393.8200
                  Facsimile: 415.393.8306

                  Attorneys for Defendant Facebook, Inc. and
                  Non-Prioritized Defendants Mark Zuckerberg
                  and Sheryl Sandberg

                                               UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF CALIFORNIA
                                                  SAN FRANCISCO DIVISION


                 IN RE: FACEBOOK, INC. CONSUMER                       CASE NO. 3:18-MD-02843-VC
                 PRIVACY USER PROFILE LITIGATION,
                                                                      NOTICE OF MOTION AND MOTION BY
                                                                      DEFENDANT FACEBOOK, INC. TO
                 This document relates to:                            DISMISS PLAINTIFFS’ CONSOLIDATED
                                                                      COMPLAINT
                 ALL ACTIONS
                                                                      Judge: Hon. Vince Chhabria
                                                                      Courtroom 4, 17th Floor
                                                                      Hearing Date: January 23, 2019
                                                                      Hearing Time: 10:30 a.m.




Gibson, Dunn &
Crutcher LLP
                 NOTICE OF MOTION AND MOTION BY DEFENDANT FACEBOOK, INC. TO DISMISS PLAINTIFFS’ CONSOLIDATED COMPLAINT
                                                      CASE NO. 3:18-MD-02843-VC
                 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:


                        PLEASE TAKE NOTICE THAT on January 23, 2019, at 10:30 a.m., before the Honorable

                 Vince Chhabria of the United States District Court for the Northern District of California in the San

                 Francisco Courthouse, Courtroom 4, 17th Floor, 450 Golden Gate Avenue, San Francisco, California

                 94102, Defendant Facebook, Inc. will and does move this Court for an order dismissing Plaintiffs’

                 Corrected Consolidated Complaint. This motion is brought on the grounds that: Plaintiffs lack stand-

                 ing to assert any of their claims (see, e.g., Lujan v. Defs. of Wildlife, 504 U.S. 555, 560‒61 (1992);

                 Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016)); Plaintiffs consented to the conduct alleged

                 (see, e.g., Cal. Civ. Code § 3515; Smith v. Facebook, Inc., 262 F. Supp. 3d 943, 953 (N.D. Cal.

                 2017); In re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1028‒32 (N.D. Cal. 2014)); the statute of limita-

                 tions bars certain of Plaintiffs’ claims (see, e.g., Mangum v. Action Collection Serv., Inc., 575 F.3d

                 935, 940 (9th Cir. 2009); Fox v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 806 (2005)); Plaintiffs

                 failed to state a claim (see, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

                 Twombly, 550 U.S. 544, 570 (2007)); the parties’ choice-of-law provision requires dismissal of Plain-

                 tiffs’ non-California claims (see, e.g., Nedlloyd Lines B.V. v. Superior Court, 3 Cal. 4th 459, 464–65

                 (1992) (en banc)). Per the Plaintiffs’ “Prioritization Motion,” Facebook’s Memorandum will focus

                 on Claims 1-12, which Co-Lead Counsel identified as “priority claims.” Facebook reserves its right

                 to assert additional arguments in support of dismissing the “non-priority claims” at the appropriate

                 time, as determined by the Court. Of course, rulings on Facebook’s motion to dismiss the priority

                 claims may inform the viability of Plaintiffs’ non-priority claims.

                        Facebook’s motion is based on this Notice of Motion and Motion, the accompanying Memo-

                 randum of Law, the concurrently filed Declarations of Joshua Lipshutz and Michael Duffey, the con-

                 currently filed Request for Judicial Notice, any other matters of which the Court may take judicial no-

                 tice, other documents on file in this action, and any oral argument of counsel.




Gibson, Dunn &
Crutcher LLP
                  NOTICE OF MOTION AND MOTION BY DEFENDANT FACEBOOK, INC. TO DISMISS PLAINTIFFS’ CONSOLIDATED COMPLAINT
                                                       CASE NO. 3:18-MD-02843-VC
                 DATE: November 2, 2018                  Respectfully submitted,

                                                         GIBSON, DUNN & CRUTCHER, LLP

                                                         By: /s/ Orin Snyder
                                                         Orin Snyder (pro hac vice)
                                                         osnyder@gibsondunn.com
                                                         GIBSON, DUNN & CRUTCHER LLP
                                                         200 Park Avenue
                                                         New York, NY 10166-0193
                                                         Telephone: 212.351.4000
                                                         Facsimile: 212.351.4035

                                                         Joshua S. Lipshutz (SBN 242557)
                                                         jlipshutz@gibsondunn.com
                                                         GIBSON, DUNN & CRUTCHER LLP
                                                         1050 Connecticut Avenue, N.W.
                                                         Washington, DC 20036-5306
                                                         Telephone: 202.955.8500
                                                         Facsimile: 202.467.0539

                                                         Kristin A. Linsley (SBN 154148)
                                                         klinsley@gibsondunn.com
                                                         Brian M. Lutz (SBN 255976)
                                                         blutz@gibsondunn.com
                                                         GIBSON, DUNN & CRUTCHER LLP
                                                         555 Mission Street, Suite 3000
                                                         San Francisco, CA 94105-0921
                                                         Telephone: 415.393.8200
                                                         Facsimile: 415.393.8306

                                                         Attorneys for Defendant Facebook, Inc.




Gibson, Dunn &
Crutcher LLP
                 NOTICE OF MOTION AND MOTION BY DEFENDANT FACEBOOK, INC. TO DISMISS PLAINTIFFS’ CONSOLIDATED COMPLAINT
                                                      CASE NO. 3:18-MD-02843-VC
